DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what the Applicant deems as the “synthetic aperture size.” According to the Specification of the instant Application ([0061]), “Generally, a synthetic aperture size is defined by the transducer elements, one or more transmission lines, and a programmable connection between the one or more transmission lines and transducer elements during a transmit sequence and/or receive sequence.” Claim 1 further discloses that “the programmable connection between the transmission lines and the plurality of transducer elements defining a synthetic aperture size.” It remains unclear, however, whether the “synthetic aperture size” refers to the number of active elements used in imaging or other values. Furthermore, it is unclear how the programmable connection between the transmission lines and transducer elements defines the “synthetic aperture size.” For the purpose of advancing the prosecution, the Examiner will assume that the “synthetic aperture size” can refer to any change in the operation of the transducer elements used in the device, or the arrangement of active elements, or any change in their corresponding program or operation.
Regarding Claims 4, 7, 13, and 19, it is unclear whether the phrase “… elements” refers to “a plurality of transducer elements” as recited in their corresponding parent claims or other elements. For the purpose of advancing the prosecution, the Examiner will assume that “elements” can refer to any types of transducer elements used in the device.
Regarding Claims 8, 14-16, it is unclear how  a “pixel-wise” and an “image-wise” standard deviation are determined/calculated. For the purpose of advancing the prosecution, the Examiner will assume that the “pixel-wise” and “image-wise” standard deviations may refer to any types of standard deviations calculated by using any types of information obtained from images or image pixels.
Regarding Claims 8, 14-16, it is unclear which image levels are deemed “lower-level” images in image pyramids. For the purpose of advancing the prosecution, the Examiner will assume that the phrase “lower-level” images can refer to any image level defined in an image pyramid.
Regarding Claim 11, it is unclear what the Applicant deems as the “synthetic aperture size.” According to the Specification of the instant Application ([0061]), “Generally, a synthetic aperture size is defined by the transducer elements, one or more transmission lines, and a programmable connection between the one or more transmission lines and transducer elements during a transmit sequence and/or receive sequence.” Claim 11 further discloses that “an initial synthetic aperture size defined by a programmable connection between one or more transmission lines and a plurality of transducer elements.” It remains unclear, however, whether the “synthetic aperture size” refers to the number of active elements used in imaging or other values. Furthermore, it is unclear how the programmable connection between the transmission lines and transducer elements defines the “synthetic aperture size.” For the purpose of advancing the prosecution, the Examiner will assume that the “synthetic aperture size” can refer to any change in the operation of the transducer elements used in the device.
Furthermore, it is unclear whether “a threshold value” (Lines 8-9) refers to “a threshold value” recited in Lines 6-7 or other values. Fr the purpose of advancing the prosecution, the Examiner will assume that “a threshold value” in Claim 11 may refer to the same or different values that are determined as a  threshold value(s).
Regarding Claim 15, there is no antecedent basis for the phrases “motion weight factors,” “image-wise standard deviations,” “lower-level images,” and “image pyramids.”
All the dependent claims that are dependent upon aforementioned claims are also rejected as they inherit the deficiencies of their parent claims, stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Simpson (US 2020/0077985 A1), in view of Lu (US 2009/0066727 A1), and in view of Mehi (US 2007/0239001 A1).
Regarding Claim 1, Simpson discloses an ultrasound imaging system (Abstract, wherein “Improved ultrasound imaging devices and methods of using the devices are provided”), comprising: 
an ultrasound transducer array having a plurality of transducer elements (Abstract, “an ultrasound imaging system includes an ultrasound imaging device comprising an array of acoustic elements”); 
a catheter having one or more transmission lines programmably connected to the plurality of transducer elements, the programmable connection between the transmission lines and the plurality of transducer elements defining a synthetic aperture size ([0025] “a transducer array 124 included in scanner assembly 110 mounted near a distal end of the catheter device”; [0028] “a transmission line bundle 112 extending along the longitudinal body of the device 102”; [0029] wherein “the transmission line bundle 112” connects the transducers to the patient interface monitor 104; Abstract, wherein “The processor activates the array of acoustic elements to acquire ultrasound data using a sequence of transmit-receive pairs, … forms a plurality of sub-apertures” that can be interpreted as a programmable part that controls the system and forms sub-apertures or define aperture size; Fig. 1, 106 processing system; see also [0003] wherein “Solid-state [synthetic aperture] IVUS catheters carry a scanner assembly that includes an array of ultrasound transducers distributed around its circumference along with one or more integrated circuit controller chips …. The controllers select individual acoustic elements (or groups of elements) for transmitting an ultrasound pulse and for receiving the ultrasound echo signal.” Here, selecting individual or groups of elements defines the aperture size), and 
a controller having at least one processing unit and a system memory storing instructions that, when executed by the at least one processor ([0025] wherein “The console or computer 106 can include a processor and a memory … the processor can execute computer readable instructions stored on the non-transitory tangible computer readable medium”; Abstract, wherein “The processor activates the array of acoustic elements to acquire ultrasound data using a sequence of transmit-receive pairs, … forms a plurality of sub-apertures” that can be interpreted as a programmable part including processors that controls the system and forms sub-apertures or define aperture size; Fig. 1, 106 processing system), causes the ultrasound imaging system to: 
acquire images using an initial synthetic aperture size ([0010] wherein the “sub-apertures” or “the first and second ensembles” can be activated to acquire images/ultrasound data; Abstract, “The processor activates the array of acoustic elements to acquire ultrasound data …, forms a plurality of sub-apertures … and outputs a graphical representation of the B-mode image and the flow estimate to a display”; [0006]); 
detect a relative motion of a target of interest in the acquired images ([0006]; [0031] “the processing system 106 can apply a blood flow detection algorithm (e.g., ChromaFlo) to determine the movement of blood flow, for example, by acquiring image data of a target region (e.g., the vessel 120) repeatedly and determining the movement of the blood flow from the image data”); and 
However, Simpson is silent as to adjusting the synthetic aperture size based on the detected relative motion.
Lu teaches adjusting the synthetic aperture size based on the detected relative motion ([0284] wherein “When stationary or slowly moving objects are imaged, a lower frame rate (or a larger number of transmissions) can be used to increase image quality. If objects move fast, such as the heart, a higher frame rate (or a smaller number of transmissions) can be used to reduce motion artifacts” in which transmissions correspond to the aperture size or activated transducers/elements). Mehi further teaches how the frame rate can be adjusted by changing the aperture size ([0177] wherein “It is to be appreciated that increasing the number of receive channels allows for larger receive apertures … . The synthetic aperture mode allows for apertures greater than 64 to be used, but at the expense of a reduction in frame rate”). Therefore, as discussed above, Lu and Mehi teach how the frame rate can be adjusted for motion compensation and how the aperture size affects the frame rate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system, as taught by Simpson, to adjust the synthetic aperture size based on the detected relative motion (like taught by Lu and Mehi), in order to provide a motion compensation method by adjusting the frame rate and aperture size which results in increasing the image quality and reducing the motion artifacts (see Lu, [0284]). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claims 2-7 and 11-13 are rejected under 35 U.S.C. 103 as being obvious over Simpson (US 2020/0077985 A1), in view of Lu (US 2009/0066727 A1), in view of Mehi (US 2007/0239001 A1), and further in view of Tsushima (US 2016/0199038 A1).
Regarding Claim 2, Simpson is silent as to wherein the synthetic aperture size increases when the detected motion is less than a threshold value.
Lu further teaches wherein the synthetic aperture size increases when the detected objects are moving slowly and decreases when the detected objects move fast (([0284] wherein “When stationary or slowly moving objects are imaged, a lower frame rate (or a larger number of transmissions) can be used to increase image quality. If objects move fast, such as the heart, a higher frame rate (or a smaller number of transmissions) can be used to reduce motion artifacts”). Mehi further teaches how the frame rate can be adjusted by changing the aperture size ([0177] wherein “It is to be appreciated that increasing the number of receive channels allows for larger receive apertures … . The synthetic aperture mode allows for apertures greater than 64 to be used, but at the expense of a reduction in frame rate”). Therefore, as discussed above, Lu and Mehi teach how the frame rate can be adjusted for motion compensation and how the aperture size affects the frame rate.
Tsushima teaches the use of a threshold value for programming/adjusting the aperture size ([0079] wherein “the target area setter 110 provides the target area Bx with increased width in the transducer element array direction when the motion amount is smaller than the predetermined threshold value. In the present embodiment, the length of the top edge and the bottom edge (i.e., the base) of the target area Bx, which has an hourglass shape, is reduced to a predetermined length when the motion amount is equal to or greater than the predetermined threshold value, and is increased slightly when the motion amount is smaller than the predetermined threshold value”; [0155]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system to adjust the synthetic aperture size based on the detected relative motion, as taught by Simpson and modified by Lu and Mehi, and to make this adjustment based on a threshold value, like taught by Tsushima, in order to provide a motion compensation method by adjusting the frame rate and aperture size which results in increasing the image quality and reducing the motion artifacts (see Lu, [0284]). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 3, Simpson in view of others under Claims 1 teaches wherein the synthetic aperture size is adjusted based on a detected relative motion (see the rejection under Claim 1) 
However, Simpson in view of others as discussed under Claim 1 is silent as to wherein the synthetic aperture size increases by a factor of two when the detected motion is less than a threshold value.
Lu teaches wherein the synthetic aperture size increases when the detected objects are moving slowly and decreases when the detected objects move fast (([0284] wherein “When stationary or slowly moving objects are imaged, a lower frame rate (or a larger number of transmissions) can be used to increase image quality. If objects move fast, such as the heart, a higher frame rate (or a smaller number of transmissions) can be used to reduce motion artifacts”). Mehi teaches how the frame rate can be adjusted by changing the aperture size ([0177] wherein “It is to be appreciated that increasing the number of receive channels allows for larger receive apertures … . The synthetic aperture mode allows for apertures greater than 64 to be used, but at the expense of a reduction in frame rate”). Therefore, as discussed above, Lu and Mehi teach how the frame rate can be adjusted for motion compensation and how the aperture size affects the frame rate. 
Tsushima teaches the use of a threshold value for programming/adjusting the aperture size ([0079] wherein “the target area setter 110 provides the target area Bx with increased width in the transducer element array direction when the motion amount is smaller than the predetermined threshold value. In the present embodiment, the length of the top edge and the bottom edge (i.e., the base) of the target area Bx, which has an hourglass shape, is reduced to a predetermined length when the motion amount is equal to or greater than the predetermined threshold value, and is increased slightly when the motion amount is smaller than the predetermined threshold value”; [0155]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system to adjust the synthetic aperture size based on the detected relative motion, as taught by Simpson and modified by others under Claim 1, and to make this adjustment based on a threshold value, like taught by Tsushima, in order to provide a motion compensation method by adjusting the frame rate and aperture size which results in increasing the image quality and reducing the motion artifacts (see Lu, [0284]). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Mehi further teaches wherein the size increase by a factor of two ([0156] wherein “When the 2 ultrasound lines are summed, the resulting ultrasound line is essentially the same as that which would have been received had the receive aperture consisted of 128 channels located at elements 1 to 128, provided that there is no appreciable motion of the tissue being imaged during the time required to acquire the two lines of ultrasound data. In this instance two ultrasound lines were required rather than just one, so the frame rate is lowered by a factor of two. … Alternatively, the transmit aperture size can be increased while keeping the receive aperture the same. More than 2 ultrasound lines can be used to increase the aperture by more than a factor of two” in which the size of the aperture correlates with the ultrasound lines and the frame rate, so, when there is no appreciable motion of the tissue is detected, the frame rate can be decreased, and the aperture size can be increased by a factor of two).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system to adjust the synthetic aperture size based on the detected relative motion and a threshold value, as taught by Simpson and modified by others under Claim 1, and to this end, increase the aperture size by a factor of two, like taught by Mehi, in order to provide a motion compensation method by adjusting the frame rate and aperture size which results in increasing the image quality and reducing the motion artifacts (see Lu, [0284]).
Regarding Claim 4, Simpson in view of others under Claims 1 and 3 teaches the increase of the aperture size based on the detected motion (see the rejections under Claims 1 and 3), teaches the adjustment by a factor of two (see the rejection under Claim 3). Mehi further teaches wherein the aperture is comprised of 64 elements, or 256 elements, or “comprise[s] fewer or more than 256 elements” (see Mehi, [0092] wherein “Arrayed transducers are comprised of a number of elements. In one embodiment, the transducer used to practice one or more aspects of the present invention comprises at least 64 elements. In one aspect, the transducer comprises 256 elements. The transducer can also comprise fewer or more than 256 elements”). 
Therefore, as discussed above, Simpson in view of others discloses the claimed invention except for wherein 16 or 32 elements are used.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the programable controller for controlling the aperture size based on the detected motion of the targeted object, as taught by Simpson and modified by others under Claims 1 and 3, to adjust the aperture size by a factor of two, like taught by Mehi, and accordingly change the aperture size from 16 to 32 or from 32 to 64, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Notably, such an adjustment, increase of the aperture size would enable the system to efficiently operate with low frame rates when the motion of the object is slow and provide an image with higher quality.
Regarding Claim 5, Simpson is silent as to wherein the synthetic aperture size is not adjusted when the detected motion is greater than the threshold value. Tsushima, as discussed under Claim 2, further teaches the use of a threshold value for programming/adjusting the aperture size (see the rejection under Claim 2).
Lu teaches wherein the size is not adjusted when the detected motion is greater than a value (([0284] wherein “When stationary or slowly moving objects are imaged, a lower frame rate (or a larger number of transmissions) can be used to increase image quality. If objects move fast, such as the heart, a higher frame rate (or a smaller number of transmissions) can be used to reduce motion artifacts.” Therefore, it is known that faster motions require the system to use a smaller number of transmissions/ smaller aperture size. In other words, the disclosure implies that in the presence of faster motions, the system should at least not to increase the aperture size or not to make further adjustments). Mehi further teaches how the frame rate can be adjusted by changing the aperture size ([0177] wherein “It is to be appreciated that increasing the number of receive channels allows for larger receive apertures … . The synthetic aperture mode allows for apertures greater than 64 to be used, but at the expense of a reduction in frame rate”). Therefore, as discussed above, Lu and Mehi teach how the frame rate can be adjusted for motion compensation and how the aperture size affects the frame rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system to adjust the synthetic aperture size based on the detected relative motion, as taught by Simpson and modified by others under Claims 1 and 2, and to make this adjustment based on a threshold value, as taught by Tsushima, with the same reasoning as stated under Claim 2.
Regarding Claim 6, Simpson is silent as to wherein the synthetic aperture size decreases when the detected motion is greater than the threshold value. Tsushima, as discussed under Claim 2, further teaches the use of a threshold value for programming/adjusting the aperture size (see the rejection under Claim 2).
Lu teaches wherein the aperture size decreases when the detected motion is greater than a value. (([0284] wherein “When stationary or slowly moving objects are imaged, a lower frame rate (or a larger number of transmissions) can be used to increase image quality. If objects move fast, such as the heart, a higher frame rate (or a smaller number of transmissions) can be used to reduce motion artifacts”). Mehi further teaches how the frame rate can be adjusted by changing the aperture size ([0177] wherein “It is to be appreciated that increasing the number of receive channels allows for larger receive apertures … . The synthetic aperture mode allows for apertures greater than 64 to be used, but at the expense of a reduction in frame rate”). Therefore, as discussed above, Lu and Mehi teach how the frame rate can be adjusted for motion compensation and how the aperture size affects the frame rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system to adjust the synthetic aperture size based on the detected relative motion, as taught by Simpson and modified by others under Claims 1 and 2, and to make this adjustment based on a threshold value, as taught by Tsushima,  and further increase the aperture size when the detected motion is greater than a vale, like taught by Tsushima, with the same reasoning as stated under Claim 2.
Regarding Claim 7, while Simpson in view of others under Claims 1-2 and 6 teaches the decrease of the aperture size based on the detected motion (see the rejections under Claims 1-2 and 6), it is silent as to wherein the elements are decreased from 64 to 32 or from 32 to 16.
Mehi teaches the possible adjustment of the aperture size by a factor of two ([0156] wherein “When the 2 ultrasound lines are summed, the resulting ultrasound line is essentially the same as that which would have been received had the receive aperture consisted of 128 channels located at elements 1 to 128, provided that there is no appreciable motion of the tissue being imaged during the time required to acquire the two lines of ultrasound data. In this instance two ultrasound lines were required rather than just one, so the frame rate is lowered by a factor of two. … Alternatively, the transmit aperture size can be increased while keeping the receive aperture the same. More than 2 ultrasound lines can be used to increase the aperture by more than a factor of two”).
Mehi further teaches wherein the aperture is comprised of 64 elements, or 256 elements, or “comprise[s] fewer or more than 256 elements” (see Mehi, [0092] wherein “Arrayed transducers are comprised of a number of elements. In one embodiment, the transducer used to practice one or more aspects of the present invention comprises at least 64 elements. In one aspect, the transducer comprises 256 elements. The transducer can also comprise fewer or more than 256 elements”). 
Therefore, as discussed above, Simpson in view of others discloses the claimed invention except for wherein 16 or 32 elements are used.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the programable controller for controlling the aperture size based on the detected motion of the targeted object, as taught by Simpson and modified by others under Claims 1-2 and 6, to adjust the aperture size by a factor of two, like taught by Mehi, and accordingly change the aperture size from 64 to 32 or from 32 to 16, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Notably, such an adjustment would enable the system to efficiently operate with low frame rates or high frame rates when the motion of the object is slow or fast to provide an image with higher quality.
Regarding Claim 11, Simpson discloses a method of acquiring ultrasound images (Abstract, wherein “Improved ultrasound imaging devices and methods of using the devices are provided”), comprising: 
acquiring a sequence of images using an initial synthetic aperture size ([0010] wherein the “sub-apertures” or “the first and second ensembles” can be activated to acquire images/ultrasound data) defined by a programmable connection between one or more transmission lines and a plurality of transducer elements ([0028] “a transmission line bundle 112 extending along the longitudinal body of the device 102”; [0029] wherein “the transmission line bundle 112” connects the transducers to the patient interface monitor 104; Abstract, wherein “The processor activates the array of acoustic elements to acquire ultrasound data using a sequence of transmit-receive pairs, … forms a plurality of sub-apertures” that can be interpreted as a programmable part that controls the system and forms sub-apertures or define aperture size; Fig. 1, 106 processing system; see also [0003] wherein “Solid-state [synthetic aperture] IVUS catheters carry a scanner assembly that includes an array of ultrasound transducers distributed around its circumference along with one or more integrated circuit controller chips …. The controllers select individual acoustic elements (or groups of elements) for transmitting an ultrasound pulse and for receiving the ultrasound echo signal.” Here, selecting individual or groups of elements defines the aperture size); 
detect a relative motion of a target of interest in the acquired images ([0006]; [0031] “the processing system 106 can apply a blood flow detection algorithm (e.g., ChromaFlo) to determine the movement of blood flow, for example, by acquiring image data of a target region (e.g., the vessel 120) repeatedly and determining the movement of the blood flow from the image data”); and … .
However, Simpson is silent as to adjusting the synthetic aperture size based on the detected relative motion such as maintaining the initial synthetic aperture size when the detected motion is greater than a threshold value; and increasing the initial synthetic aperture size when the detected motion is less than a threshold value.
Lu teaches adjusting the synthetic aperture size based on the detected relative motion ([0284] wherein “When stationary or slowly moving objects are imaged, a lower frame rate (or a larger number of transmissions) can be used to increase image quality. If objects move fast, such as the heart, a higher frame rate (or a smaller number of transmissions) can be used to reduce motion artifacts” in which transmissions correspond to the aperture size or activated transducers/elements). Mehi further teaches how the frame rate can be adjusted by changing the aperture size ([0177] wherein “It is to be appreciated that increasing the number of receive channels allows for larger receive apertures … . The synthetic aperture mode allows for apertures greater than 64 to be used, but at the expense of a reduction in frame rate”). Therefore, as discussed above, Lu and Mehi teach how the frame rate can be adjusted for motion compensation and how the aperture size affects the frame rate.
Lu also teaches wherein the size is not adjusted when the detected motion is greater than a value (([0284] wherein “When stationary or slowly moving objects are imaged, a lower frame rate (or a larger number of transmissions) can be used to increase image quality. If objects move fast, such as the heart, a higher frame rate (or a smaller number of transmissions) can be used to reduce motion artifacts.” Therefore, it is known that faster motions require the system to use a smaller number of transmissions/ smaller aperture size. In other words, the disclosure implies that in the presence of faster motions, the system should at least not to increase the aperture size or not to make further adjustments).
Lu further teaches wherein the synthetic aperture size increases when the detected objects are moving slowly and decreases when the detected objects move fast (([0284] wherein “When stationary or slowly moving objects are imaged, a lower frame rate (or a larger number of transmissions) can be used to increase image quality. If objects move fast, such as the heart, a higher frame rate (or a smaller number of transmissions) can be used to reduce motion artifacts”).
Tsushima teaches the use of a threshold value for programming/adjusting the aperture size ([0079] wherein “the target area setter 110 provides the target area Bx with increased width in the transducer element array direction when the motion amount is smaller than the predetermined threshold value. In the present embodiment, the length of the top edge and the bottom edge (i.e., the base) of the target area Bx, which has an hourglass shape, is reduced to a predetermined length when the motion amount is equal to or greater than the predetermined threshold value, and is increased slightly when the motion amount is smaller than the predetermined threshold value”; [0155]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system, as taught by Simpson, to adjust the synthetic aperture size based on the detected relative motion, in order to provide a motion compensation method by adjusting the frame rate and aperture size which results in increasing the image quality and reducing the motion artifacts (see Lu, [0284]). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 12, Simpson in view of others under Claim 11 teaches wherein the synthetic aperture size increases … when the detected motion is less than a threshold value.
However, Simpson in view of others as discussed under Claim 11 is silent as to wherein the size increases by a factor of two.
Mehi teaches wherein the size increase by a factor of two ([0156] wherein “When the 2 ultrasound lines are summed, the resulting ultrasound line is essentially the same as that which would have been received had the receive aperture consisted of 128 channels located at elements 1 to 128, provided that there is no appreciable motion of the tissue being imaged during the time required to acquire the two lines of ultrasound data. In this instance two ultrasound lines were required rather than just one, so the frame rate is lowered by a factor of two. … Alternatively, the transmit aperture size can be increased while keeping the receive aperture the same. More than 2 ultrasound lines can be used to increase the aperture by more than a factor of two” in which the size of the aperture correlates with the ultrasound lines and the frame rate, so, when there is no appreciable motion of the tissue is detected, the frame rate can be decreased, and the aperture size can be increased by a factor of two).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of ultrasound imaging to adjust the synthetic aperture size based on the detected relative motion and a threshold value, as taught by Simpson and modified by others under Claim 11, and to this end, increase the aperture size by a factor of two, like taught by Mehi, in order to provide a motion compensation method by adjusting the frame rate and aperture size which results in increasing the image quality and reducing the motion artifacts (see Lu, [0284]).
Regarding Claim 13, Simpson in view of others under Claim 11 teaches the increase of the aperture size based on the detected motion (see the rejections under Claim 11), teaches the adjustment of the aperture size by a factor of two (see the similar rejection under Claim 12). Mehi further teaches wherein the aperture is comprised of 64 elements, or 256 elements, or “comprise[s] fewer or more than 256 elements” (see Mehi, [0092] wherein “Arrayed transducers are comprised of a number of elements. In one embodiment, the transducer used to practice one or more aspects of the present invention comprises at least 64 elements. In one aspect, the transducer comprises 256 elements. The transducer can also comprise fewer or more than 256 elements”). 
Therefore, as discussed above, Simpson in view of others discloses the claimed invention except for wherein 16 or 32 elements are used.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the programable controller for controlling the aperture size based on the detected motion of the targeted object, as taught by Simpson and modified by others under Claim 11, to increase the aperture size by a factor of two, like taught by Mehi, and accordingly change the aperture size from 16 to 32 or from 32 to 64, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Notably, such an adjustment, increase of the aperture size would enable the system to efficiently operate with low frame rates when the motion of the object is slow and provide an image with higher quality.

Claims 8-9 are rejected under 35 U.S.C. 103 as being obvious over Simpson (US 2020/0077985 A1), in view of Lu (US 2009/0066727 A1), in view of Mehi (US 2007/0239001 A1), and further in view of Lin (Cheng-Hsien Lin, et al., Ultrasound Image Compounding Based on Motion Compensation, Engineering in Medicine and Biology 27th Annual Conference, IEEE 2005).
Regarding Claim 8, Simpson in view of others discloses detecting the relative motion of the target (see the rejection under Claim 1). However, Simpson as modified by others under Claim 1 is silent as to the use of image pyramids, calculating pixel-wise and image-wise standard deviations from lower-level images of the image pyramids, and calculating motion weight factors from the image-wise standard deviations.
Lin provides an ultrasonic motion compounding system and further teaches the use of image pyramids (Page 6446, Col. 1, wherein “a hierarchical method was adopted based on a coarse-to-fine scheme. The image pyramids for the processing and the reference images were built first, and the motion estimation was then performed on the corresponding levels of the image pyramids”) calculating pixel-wise and image-wise standard deviations (Page 6446, Col. 1, Eq. (6) wherein the standard deviation is used) from lower-level images of the image pyramids (Page 6446, Col. 1, wherein “The image pyramids for the processing and the reference images were built first, and the motion estimation was then performed on the corresponding levels of the image pyramids”), and calculating motion weight factors from the image-wise standard deviations (Page 6446, Col. 2, Eq. (8), wherein the weights are generated using the information acquired in Eq. (6) including the standard deviation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system for detecting the relative motion of the target, as taught by Simpson and modified by others under Claim 1, to utilize an image pyramid structure and perform statistical analysis, like taught by Lin, in order to “reduce the computational complexity” (Page 6446, Col. 1) and provide an efficient algorithm to provide an ultrasound image compounding based on motion compensation (see Lin, Abstract).
Regarding Claim 9, Lin further teaches wherein the acquired images are filtered using motion weight factors (Page 6446, Col. 2, Eq. (7), wherein the weights are used; “For each image pixel in the image pyramid, the filtering kernel [weights]… is designed to include both the local statistics and the inverse distance factor for the corresponding image block”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system for detecting the relative motion of the target, as taught by Simpson and modified by others under Claims 1 and 8, to use the weight factors in filtering the datasets with the similar reasoning as stated under Claim 8.

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Simpson (US 2020/0077985 A1), in view of Lu (US 2009/0066727 A1), in view of Mehi (US 2007/0239001 A1),  in view of Lin (Cheng-Hsien Lin, et al., Ultrasound Image Compounding Based on Motion Compensation, Engineering in Medicine and Biology 27th Annual Conference, IEEE 2005), and further in view of Jamello (US 2017/0100100 A1).
Regarding Claim 10, Simpson discloses acquiring multiple images (see Simpson, Abstract; see also the rejection for Claim 1). Lin further teaches the use of multiple images (Page 6447, Col. 1, Section III, wherein “the multi-image compounded images were generated with … compounding strategies” that can be interpreted as generating 1, 2, 3, or more images), the use of an image pyramid structure for the acquired images (see the rejection under Claim 8), and having multiple levels in each pyramid (Page 6446, Col. 1, wherein “L is the level index of the pyramid”). However, Simpson as modifies by Lin under Claim 8 is silent as to wherein each image pyramid has three levels of images in which smoothing and subsampling by a factor of two is repeated two times.
Jamello discloses the use of image pyramids for generated images and wherein each image pyramid has three levels of images in which smoothing and subsampling by a factor of two is repeated two times. (Fig. 8, wherein image pyramids in multiple levels/three levels are generated for two sets of image data, and further Fig. 8 illustrates that in each pyramid, multiple levels are formed by subsampling by a factor of two; [0044] “applying the filter to each of the first and second sets of data vectors can include repeated smoothing so as to construct a pyramid representation of both the first and second sets of data vectors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system for detecting the relative motion of the target, as taught by Simpson and modified by others under Claims 1 and 8, to use an image pyramid structure in multiple levels by performing smoothing and subsampling, like taught by Jamello, in order to “reduce the computational complexity” (Page 6446, Col. 1) and provide an efficient algorithm to provide an ultrasound image compounding based on motion compensation (see Lin, Abstract).

Claims 14-15 are rejected under 35 U.S.C. 103 as being obvious over Simpson (US 2020/0077985 A1), in view of Lu (US 2009/0066727 A1), in view of Mehi (US 2007/0239001 A1), in view of Tsushima (US 2016/0199038 A1), and in view of Lin (Cheng-Hsien Lin, et al., Ultrasound Image Compounding Based on Motion Compensation, Engineering in Medicine and Biology 27th Annual Conference, IEEE 2005).
Regarding Claim 14, Simpson in view of others discloses detecting the relative motion of the target (see the rejection under Claim 11). However, Simpson as modified by Lu under Claim 11 is silent as to the use of image pyramids, calculating pixel-wise and image-wise standard deviations from lower-level images of the image pyramids, and calculating motion weight factors from the image-wise standard deviations.
Lin provides an ultrasonic motion compounding system and further teaches the use of image pyramids (Page 6446, Col. 1, wherein “a hierarchical method was adopted based on a coarse-to-fine scheme. The image pyramids for the processing and the reference images were built first, and the motion estimation was then performed on the corresponding levels of the image pyramids”) calculating pixel-wise and image-wise standard deviations (Page 6446, Col. 1, Eq. (6) wherein the standard deviation is used) from lower-level images of the image pyramids (Page 6446, Col. 1, wherein “The image pyramids for the processing and the reference images were built first, and the motion estimation was then performed on the corresponding levels of the image pyramids”), and calculating motion weight factors from the image-wise standard deviations (Page 6446, Col. 2, Eq. (8), wherein the weights are generated using the information acquired in Eq. (6) including the standard deviation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method for detecting the relative motion of the target, as taught by Simpson and modified by others under Claim 11, to utilize an image pyramid structure and perform statistical analysis, like taught by Lin, in order to “reduce the computational complexity” (Page 6446, Col. 1) and provide an efficient algorithm to provide an ultrasound image compounding based on motion compensation (see Lin, Abstract).
Regarding Claim 15, Simpson as modified by others under Claim 11 is silent as to filtering the acquired images using motion weight factors calculated from image-wise standard deviations of lower-level images in the image pyramids generated for each acquired image.
Lin further teaches filtering the acquired images using motion weight factors calculated from image-wise standard deviations of lower-level images in the image pyramids generated for each acquired image ((Page 6446, Col. 2, Eq. (7), wherein the weights are used; “For each image pixel in the image pyramid, the filtering kernel [weights]… is designed to include both the local statistics and the inverse distance factor for the corresponding image block”; Page 6446, Col. 1, wherein “L is the level index of the pyramid” in which L indicates the number of pyramid levels used in the analysis; Page 6446, Col. 2, Eq. (7), wherein the weights are used; “For each image pixel in the image pyramid, the filtering kernel [weights]… is designed to include both the local statistics and the inverse distance factor for the corresponding image block”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method for detecting the relative motion of the target, as taught by Simpson and modified by others under Claim 11, to use the weight factors in filtering the datasets, in order to provide an efficient algorithm to provide an ultrasound image compounding based on motion compensation (see Lin, Abstract).

Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Simpson (US 2020/0077985 A1) in view of Lin (Cheng-Hsien Lin, et al., Ultrasound Image Compounding Based on Motion Compensation, Engineering in Medicine and Biology 27th Annual Conference, IEEE 2005).
Regarding Claim 16, Simpson discloses an ultrasound imaging system for optimizing ultrasound images of a moving target of interest comprising (see the similar rejection under Claim 1): 
an ultrasound transducer array having a plurality of transducer elements (see the similar rejection under Claim 1);
a catheter having one or more transmission lines operatively connected to the plurality of transducer elements in the ultrasound transducer array (see the similar rejection under Claim 1); and 
a controller having at least one processing unit and a system memory storing instructions that, when executed by the at least one processor, causes the ultrasound imaging system to (see the similar rejection under Claim 1): 
acquire a sequence of images from the ultrasound transducer array (see the similar rejection under Claim 1); 
However, Simpson is silent as to generate image pyramids for each acquired image; calculate pixel-wise and image-wise standard deviations from lower-level images of the image pyramids; calculate motion weight factors from the image-wise standard deviations; and filter the acquired images using motion weight factors.
Lin teaches “generate image pyramids for each acquired image; calculate pixel-wise and image-wise standard deviations from lower-level images of the image pyramids; calculate motion weight factors from the image-wise standard deviations; and filter the acquired images using motion weight factors.” (see similar rejections under Claims 8-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing controller, as taught by Simpson, to utilize an image pyramid structure and perform statistical analysis, like taught by Lin, in order to “reduce the computational complexity” (Page 6446, Col. 1) and provide an efficient algorithm to provide an ultrasound image compounding based on motion compensation (see Lin, Abstract). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claims 17-20 are rejected under 35 U.S.C. 103 as being obvious over Simpson (US 2020/0077985 A1), in view of Lin (Cheng-Hsien Lin, et al., Ultrasound Image Compounding Based on Motion Compensation, Engineering in Medicine and Biology 27th Annual Conference, IEEE 2005), in view of Lu (US 2009/0066727 A1), in view of Mehi (US 2007/0239001 A1), in view of Tsushima (US 2016/0199038 A1).
Regarding Claim 17, Simpson in view of Lin under Claim 16 discloses all the limitations of the parent claim, Claim 16. Simpson further discloses wherein the instructions, when executed by the at least one processor (see the similar rejection for Claim 1 regarding the control unit with a processor), a synthetic aperture size defined between the one or more transmission lines and the plurality of transducer elements (see the similar rejection under Claim 1 regarding the programmable connection and transmission lines and transducers) … .
However, Simpson is silent as to increasing a synthetic aperture size … when a level of detected motion for the target of interest is below a threshold.
Lu further teaches wherein the synthetic aperture size increases when the detected objects are moving slowly and decreases when the detected objects move fast (([0284] wherein “When stationary or slowly moving objects are imaged, a lower frame rate (or a larger number of transmissions) can be used to increase image quality. If objects move fast, such as the heart, a higher frame rate (or a smaller number of transmissions) can be used to reduce motion artifacts”). Mehi further teaches how the frame rate can be adjusted by changing the aperture size ([0177] wherein “It is to be appreciated that increasing the number of receive channels allows for larger receive apertures … . The synthetic aperture mode allows for apertures greater than 64 to be used, but at the expense of a reduction in frame rate”). Therefore, as discussed above, Lu and Mehi teach how the frame rate can be adjusted for motion compensation and how the aperture size affects the frame rate.
Tsushima teaches the use of a threshold value for programming/adjusting the aperture size ([0079] wherein “the target area setter 110 provides the target area Bx with increased width in the transducer element array direction when the motion amount is smaller than the predetermined threshold value. In the present embodiment, the length of the top edge and the bottom edge (i.e., the base) of the target area Bx, which has an hourglass shape, is reduced to a predetermined length when the motion amount is equal to or greater than the predetermined threshold value, and is increased slightly when the motion amount is smaller than the predetermined threshold value”; [0155]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system, as taught by Simpson, to adjust the synthetic aperture size based on the detected relative motion, like taught by Lu and Mehi, and to make this adjustment based on a threshold value, like taught by Tsushima, in order to provide a motion compensation method by adjusting the frame rate and aperture size which results in increasing the image quality and reducing the motion artifacts (see Lu, [0284]). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 18, Simpson in view of others under Claims 16-17 teaches wherein the synthetic aperture size increases … when the detected motion is less than a threshold value.
However, Simpson in view of others as discussed under Claims 16-17 is silent as to wherein the size increase by a factor of two.
Mehi teaches wherein the size increase by a factor of two ([0156] wherein “When the 2 ultrasound lines are summed, the resulting ultrasound line is essentially the same as that which would have been received had the receive aperture consisted of 128 channels located at elements 1 to 128, provided that there is no appreciable motion of the tissue being imaged during the time required to acquire the two lines of ultrasound data. In this instance two ultrasound lines were required rather than just one, so the frame rate is lowered by a factor of two. … Alternatively, the transmit aperture size can be increased while keeping the receive aperture the same. More than 2 ultrasound lines can be used to increase the aperture by more than a factor of two” in which the size of the aperture correlates with the ultrasound lines and the frame rate, so, when there is no appreciable motion of the tissue is detected, the frame rate can be decreased, and the aperture size can be increased by a factor of two).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system to adjust the synthetic aperture size based on the detected relative motion and a threshold value, as taught by Simpson and modified by others under Claims 16-17, and to this end, increase the aperture size by a factor of two, like taught by Mehi, in order to provide a motion compensation method by adjusting the frame rate and aperture size which results in increasing the image quality and reducing the motion artifacts (see Lu, [0284]).
Regarding Claim 19, Simpson in view of others under Claims 16-17 teaches the increase of the aperture size based on the detected motion (see the rejections under Claims 16-17), teaches the adjustment by a factor of two (see the similar rejection under Claim 18). Mehi further teaches wherein the aperture is comprised of 64 elements, or 256 elements, or “comprise[s] fewer or more than 256 elements” (see Mehi, [0092] wherein “Arrayed transducers are comprised of a number of elements. In one embodiment, the transducer used to practice one or more aspects of the present invention comprises at least 64 elements. In one aspect, the transducer comprises 256 elements. The transducer can also comprise fewer or more than 256 elements”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system to adjust the synthetic aperture size based on the detected relative motion and a threshold value, as taught by Simpson and modified by others under Claims 16-17, and to this end, adjust the aperture size by a factor of two, like taught by Mehi, in order to provide a motion compensation method by adjusting the frame rate and aperture size which results in increasing the image quality and reducing the motion artifacts (see Lu, [0284]).
Therefore, as discussed above, Simpson in view of others discloses the claimed invention except for wherein 16 or 32 elements are used.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the programable controller for controlling the aperture size based on the detected motion of the targeted object, as taught by Simpson and modified by others under Claims 1 and 3, to increase the aperture size by a factor of two, like taught by Mehi, and accordingly change the aperture size from 16 to 32 or from 32 to 64, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Notably, such an adjustment, increase of the aperture size would enable the system to efficiently operate with low frame rates when the motion of the object is slow and provide an image with higher quality.
Regarding Claim 20, Simpson is silent as to wherein the synthetic aperture size decreases when the detected motion is greater than the threshold value. Tsushima, as discussed under Claim 17, further teaches the use of a threshold value for programming/adjusting the aperture size (see the rejection under Claim 17).
Lu teaches wherein the aperture size decreases when the detected motion is greater than a value. (([0284] wherein “When stationary or slowly moving objects are imaged, a lower frame rate (or a larger number of transmissions) can be used to increase image quality. If objects move fast, such as the heart, a higher frame rate (or a smaller number of transmissions) can be used to reduce motion artifacts”). Mehi further teaches how the frame rate can be adjusted by changing the aperture size ([0177] wherein “It is to be appreciated that increasing the number of receive channels allows for larger receive apertures … . The synthetic aperture mode allows for apertures greater than 64 to be used, but at the expense of a reduction in frame rate”). Therefore, as discussed above, Lu and Mehi teach how the frame rate can be adjusted for motion compensation and how the aperture size affects the frame rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system to adjust the synthetic aperture size based on the detected relative motion, as taught by Simpson and modified by others under Claims 16-17, and to make this adjustment based on a threshold value, as taught by Tsushima,  and further increase the aperture size when the detected motion is greater than a vale, like taught by Tsushima, with the same reasoning as stated under Claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka (US 20190090854 A1) discloses an ultrasound signal processing method and device including a probe with multiple transducers. Bielek (US 7498968 B1) discloses a synthetic aperture design for increased SAR image rate. Mine (US 11103214 B2) discloses an ultrasonic diagnostic apparatus that includes a probe configured to be equipped with plural transducers. Shiba (US 5299576 A) discloses an ultrasonic synthetic aperture diagnostic apparatus which detects information concerning an internal structure of an object to be examined by making each of a plurality of arranged transducers sequentially emits an ultrasonic pulse signal into the object in turn. Sako (US 20080211921 A1) discloses an imaging apparatus/solid-state imaging device with an adjustable imaging frame rate. Specht (US 10226234 B2) discloses a motion detection system using ping-based and multiple aperture doppler ultrasound.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793